Citation Nr: 1601432	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetic neuropathy, left lower extremity associated with diabetes mellitus, type II with erectile dysfunction and nephropathy, currently rated at 20 percent disabling.

2.  Entitlement to an increased rating for diabetic neuropathy, right lower extremity associated with diabetes mellitus, type II with erectile dysfunction and nephropathy, currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a disability rating in excess of 10 percent for neuropathy of each lower extremity.

This case was previously before the Board in June 2012, at which time the Veteran's claims were remanded for further development.  The case returned to the Board in September 2014, when it was again remanded due to the RO's failure to comply with the Board's previous remand directives.  The Board finds that the requested actions have now been completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The Board notes that in a December 2012 supplemental statement of the case, the Veteran was granted an increase to a 20 percent rating for neuropathy of each lower extremity, effective October 5, 2006.  In a March 2013 rating decision, he was awarded an earlier effective date of February 3, 2006, for the increased ratings.  Since the increases did not constitute a full grant of the benefit sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that the RO issued a rating decision in February 2015 denying entitlement to service connection for hypertension.  The Veteran filed a timely notice of disagreement in May 2015, and the RO has not yet issued a statement of the case regarding that claim.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, a letter sent to the Veteran on July 16, 2015 indicates that his notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

Finally, the Board acknowledges that after a supplemental statement of the case was issued in October 2014, additional medical evidence were associated with the virtual claims file without waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the newly submitted treatment records pertain to psychiatric treatment or a claim for hypertension and therefore are not pertinent to the issue of increased ratings for bilateral lower extremity diabetic neuropathy.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required, and the Board may proceed with the claims on appeal.  38 C.F.R. § 20.1304(c). 

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than moderate incomplete paralysis.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetic neuropathy, left lower extremity associated with diabetes mellitus, type II with erectile dysfunction and nephropathy have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a disability rating in excess of 20 percent for diabetic neuropathy, left lower extremity associated with diabetes mellitus, type II with erectile dysfunction and nephropathy have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Veteran currently receives a 20 percent rating for diabetic neuropathy of each lower extremity under Diagnostic Code 8520.  Under that diagnostic code, ratings of 10, 20, and 40 percent are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.  An 80 percent rating is warranted where there is complete paralysis of the sciatic nerve resulting in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).

The evidence reflecting the severity of the Veteran's lower extremity diabetic neuropathy comes mainly from VA examinations conducted in May 2006, October 2006, and August 2012.  At each examination, the Veteran reported decreased sensation in each lower extremity and needing to use a walker for ambulation.  Beginning in October 2006, he also reported numbness, tingling, and a burning feeling on the bottom of both feet.  In August 2012, the Veteran reported weakness in his lower extremities for approximately two years.  As to effects on work, the Veteran stated in August 2012 that his diabetic neuropathy limited walking to 200 yards at a time and standing to 15-20 minutes at a time.  Physical examination has consistently confirmed decreased sensation in both lower extremities.  Motor, reflex and strength testing have been consistently normal.  No muscle atrophy or trophic changes have been documented at any time.  Following clinical examination, the August 2012 VA examiner opined that the Veteran's diabetic neuropathy is wholly sensory and results in moderate incomplete paralysis of the sciatic and femoral nerves of each lower extremity.

The Veteran's medical treatment records show that the Veteran complained of burning, tingling, and numbness during the period on appeal.  See VA treatment records dated June 20, 2007, and February 6, 2013.

Based on the above, the Board finds that the Veteran's incomplete paralysis of the bilateral sciatic and femoral nerves is more closely approximated by moderate incomplete paralysis.  The medical evidence of record indicates that the Veteran's nerve impairment is wholly sensory and results in only moderate symptoms.  A higher rating is not warranted for any time on appeal.  Although sensation has been shown to be decreased, it is not completely absent.  The objective medical evidence, such as observations of muscle atrophy, trophic changes, and deep tendon reflex testing has all been normal.   Such evidence is more probative than the Veteran's subjective characterization of his symptoms.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is not competent to identify specific levels of his diabetic neuropathy according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  Accordingly, a rating in excess of 20 percent is not warranted for any time during the period on appeal.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms described by the Veteran and the findings made by the various medical professionals, such as decreased sensation, tingling, and numbness are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as sensory impairment and nerve paralysis.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetic neuropathy is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, to include posttraumatic stress disorder, residuals of a gunshot wound to the right shoulder, diabetes mellitus, dysesthesia of the right arm and forearm, diabetic neuropathy of each lower extremity, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in October 2006 and July 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was provided with VA medical examinations in May 2006, October 2006, and August 2012.  Those examinations were adequate, despite the Veteran's contention that he should have been provided with electromyogram (EMG) testing.  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4), 3.326 (2015).  As discussed above, the medical evidence shows no indication of motor, strength, reflex, or muscle abnormalities.  It is a medical determination as to whether the Veteran's symptoms and findings warrant further diagnostic testing such as an EMG.  Apparently his physicians have not concluded such testing is warranted in this case, and the Veteran does not possess the medical knowledge to conclude such testing is required.  The findings in the VA examinations are adequate for rating purposes.  Accordingly, the Board finds that no further development is required in this case.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy, left lower extremity associated with diabetes mellitus, type II with erectile dysfunction and nephropathy, is denied.

Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy, right lower extremity associated with diabetes mellitus, type II with erectile dysfunction and nephropathy, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


